Powell, J.
The plaintiff had an account against one Burke. The defendant, desiring to make a certain trade with Burke, asked the plaintiff to credit Burke’s account with $27 and to charge that amount to him. The plaintiff accordingly credited Burke’s account with $27, released him from further liability to that extent, and charged the amount to the defendant. In the action which was brought to recover the $27 from the defendant, he set up the statute of frauds. Held, that the contract was an original undertaking, and not within the purview of the statute of frauds; and that it was not a nudum pactum, as the detriment suffered by the plaintiff in releasing Burke was a sufficient consideration. Ferst v. Bank of Waycross, 111 Ga. 229 (36 S. E. 773); Pylant v. Webb, 2 Ga. App. 171 (58 S. E. 329); Evans v. Griffin, 1 Ga. App. 327 (57 S. E. 921); Beard v. Hammock, 3 Ga. App. 118 (59 S. E. 335).

Judgment reversed.